■Shull, P. J.,
This matter comes before the court upon an appeal from summary conviction of A. M. Price for his refusal to turn over his certificate of appointment and all inspection stickers.
We find no provision under the act which authorizes the Secretary of Revenue to arbitrarily demand the delivery of a certificate of inspection, etc., which makes the refusal to deliver on such demand an offense against The Vehicle Code of May 1,1929, P. L. 905, as amended by the *134Act of June 27, 1939, P. L. 1135. This proceeding is predicated upon the order of the Secretary of Revenue revoking the certificate of A. M. Price. Inasmuch as the evidence on the appeal from the order of revocation fails to show a violation under the law which would warrant the revocation, and inasmuch as the evidence before us on this appeal is the same as the evidence before us on the appeal from the order of revocation, we cannot find in it sufficient to warrant us in finding this defendant guilty.
And now, July 17,1940, the finding of the justice of the peace is reversed and defendant is found not guilty.